Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 12, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 93, 95-102 and 108-114 are currently pending. Claims 93, 98 and 114 have been amended by Applicants’ amendment filed 05-12-2022. No claims have been added or canceled by Applicants’ amendment filed 05-12-2022. 

Applicant's election with traverse of Group I, claims 1-15 (claims 2, 4-6, 8 and 10, now canceled) , directed to a device, and the election of:
Applicant's election with traverse of Group I, claims 93-108 (claims 94 and 105-107, now canceled), directed to an isolated implant suitable for surgical implantation into a subject, in the reply filed on February 12, 2019 was previously acknowledged. 

Claims 109-112 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction (election) requirement in the reply filed on February 12, 2019.
The restriction requirement was deemed proper and was made final.

The claims will be examined insofar as they read on the elected species.

Therefore, claim 93, 95-104, 108, 113 and 114 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application, filed June 16, 2017 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US15/66782, filed on December 18, 2015, which claims the benefit of
US Provisional Patent Application 62/094,915, filed December 19, 2014.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application 62/094,915, filed December 19, 2014, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 93 does not have support for; “EROF1+”; and “wherein the implant does not comprise fibroblasts or fibroblast-derived angiogenic factors”. Therefore, the priority date for the presently claimed invention is December 18, 2015, the filing date of PCT/US15/66782. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 93 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed May 12, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
The rejection of claims 93, 95, 96, 99-104, 108, 113 and 114 is withdrawn under 35 U.S.C. 102(a1) as being anticipated by Rafii et al. (hereinafter “Rafii 1”) (US Patent No. 8465732, issued June 18, 2013) as evidenced by Hughes et al. (Proteomics, 2010, 10, 1886-1890).
Rafi 1 does not specifically exemplify a 3D biocompatible scaffold material as recited that is solid at 4oC and 21oC.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: The term “protrude beyond the three-dimensional biocompatible scaffold material” is interpreted to refer to blood vessels that protrude beyond the three-dimensional biocompatible scaffold material in any way such as, for example, protrude into other features of the mammalian subject (e.g., within culture medium, within blood, etc.); protrude through holes or openings in the three-dimensional biocompatible scaffold material; protrude beyond an end of the three-dimensional biocompatible scaffold material; are interconnected including end-to-end with the three-dimensional biocompatible scaffold material, etc.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 93, 95-104, 108, 113 and 114 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 93 is indefinite for the recitation of the term “solid at 4oC and 21oC” in line 3 because it is unclear whether a single three-dimensional biocompatible scaffold material is solid at both “4oC and 21oC”, but is not a solid at any other temperature; whether the term refers to at least two different three-dimensional biocompatible scaffold materials, wherein one scaffold material is solid at “4oC”, and another scaffold material is solid at “21oC”; whether each of the scaffold materials is solid between the “4oC and 21oC”; whether the term “solid” encompasses frozen scaffold materials and/or gels; or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 93 is indefinite for the recitation of the term “pre-formed blood vessels” in line 4 because it is unclear as to the meaning of the term “pre-formed blood vessels”, and what arrangement of components is required for a blood vessel to be a “pre-formed blood vessel”; and whether the term refers to biological blood vessels within a subject; whether the term refers to blood vessels formed prior to surgical implantation; and/or whether blood vessels are “pre-formed” when they are functional. Moreover, it is unclear whether the “pre-formed blood vessels” are located within the 3D scaffold material (e.g., surrounded by the scaffold material), and/or whether the “pre-formed blood vessels” are intertwined with the 3D scaffold material (e.g., forming a matrix) and, thus, the metes and bounds of the claim cannot be determined.
Claims 93, 113 and 114 are indefinite for the recitation of the term “the blood vessels” such as recited in claim 93, line 8. There is insufficient antecedent basis for the term “the blood vessels” in the claim because claim 93, line 4 recites the term “pre-formed blood vessels”. The Examiner suggests that Applicant amend the claims to recite, for example, “the pre-formed blood vessels”.
	Claims 95-98 are indefinite for the recitation of the term “the engineered E4ORF1+ endothelial cells” in lines 1-2. There is insufficient antecedent basis for the term “the engineered E4ORF1+ endothelial cells” in the claim because claim 93, lines 4-5 recite the term “E4ORF1+ engineered endothelial cells”. The Examiner suggests that Applicant amend the claims to recite, for example, “the E4ORF1+ engineered endothelial cells”.
Claims 97 and 98 are indefinite for the recitation of the term “the implant” such as recited in claim 97, line 2. There is insufficient antecedent basis for the term “the implant” in the claim because claim 93, line 1 recites the term “an isolated implant”. 
Claim 102 is indefinite for the recitation of the term “fibroblasts” in line 4 because it is unclear how the 3D biocompatible scaffold material of the isolated implant can comprise “fibroblasts” as recited in claim 102 when instant claim 93 specifically excludes fibroblasts from the isolated implant as recited in claim 93, lines 6-7 and, thus, the metes and bounds of the claim cannot be determined.
	Claim 108 is indefinite for the recitation of the term “the biocompatible scaffold material” in lines 1-2. There is insufficient antecedent basis for the term “the biocompatible scaffold material” in the claim because claim 93, line 2 recites the term “a three-dimensional biocompatible scaffold material”.
	Claim 114 is indefinite for the recitation of the term “the three dimensional scaffold material” in lines 1-2. There is insufficient antecedent basis for the term “the three dimensional scaffold material” in the claim because claim 93, line 2 recites the term “a three-dimensional biocompatible scaffold material”.
Claims 99-101 are indefinite insofar as they ultimately depend from claim 93.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicants’ amendments and arguments, filed 05-12-2022.

The rejection of claims 93, 95-104, 108, 113 and 114 is maintained under 35 U.S.C. 103 as being unpatentable over Rafii et al. (hereinafter “Rafii 1”) (US Patent No. 8465732, issued June 18, 2013) in view of Brown et al. (US 20100168872, published July 1, 2010); and Rafii et al. (hereinafter “Rafii 2”) (US Patent Application Publication No. 20130224161, published August 29, 2013) as evidenced by Hughes et al. (Proteomics, 2010, 10, 1886-1890); and Chemical Book (Chemical Book, 2017, 1); and Shoulders et al. (Annual Review in Biochemistry, 2009, 78, 929-958); and Crapo et al. (Biomaterials, 2011, 32, 3233-3243).
Regarding claims 93, 95, 96, 99-104, 108, 113 and 114, Rafii 1 teach that the present invention provides a method of targeting certain agents to tumors in subjects by administering to the subject E4ORF1-expressing endothelial cells that have been engineered for delivery of such agents (interpreted as engineered endothelial cells; organ-specific endothelial cells; and subjects, claims 93 and 96) (col 11, lines 28-33). Rafii 1 teach in Figures 1A-F, data showing that AdE4ORF1 prolongs the survival of endothelial cells (ECs), wherein Figure 1F depicts enzymatically digested human testicular tissue and human cord blood mononuclear cells that were infected with Lenti-E4ORF1 for one day in endothelial growth medium and subsequently expanded for several passages; and Figure 8A shows testicular biopsy tissue that was enzymatically dissociated to provide testis endothelium and cord blood endothelium, transduced at passage zero with E4ORF1, and serially passaged and expanded using standard EC growth medium (interpreted as E4ORF1; decellularized animal tissue; additional cell types; and cord blood comprising stem cells, claims 93 and 99-102) (col 4, lines 10-11 and 30-33; and col 6, lines 17-25). Rafii 1 teach that E4ORF1-expressing endothelial cells of this invention are particularly useful as feeder cells for use in methods for culturing stem cells including stem or progenitor cells including embryonic stem cells and stem cells derived from any fetal or adult tissues such as hematopoietic stems cells, neural stem cells, skin stem cells, gut stem cells, cancer stem cells, and the like (interpreted as comprising additional cell types; stem cells; and hematopoietic stem cells, claims 99-102) (col 9, lines 48-59). Rafii 1 teach that human umbilical vein endothelial cells (HUVECs) were isolated and cultured in EC medium (interpreted as isolated implant, claim 93) (col 13, lines 4-5). Rafii 1 teach that for the Wound Healing Assay, HUVECs were maintained is sub-confluence in EC medium, and then infected with AdE4ORF1, AdE4ORF3, 4, 6, 6/7 (interpreted as E4ORF1+), or PBS, such that twenty-four hours after infection, confluent HUVEC monolayers were wounded with a pipette chip and incubated in the serum-free growth factor-free medium (X-vivo medium) (interpreted as not comprising fibroblasts), wherein the formation of vascular-like structures by HUVEC on Matrigel was semi-quantified by phase contrast microscopy (interpreted as vessels); and that for the Tube Formation Assay, twenty-four well culture plates were coated with Matrigel and the HUVECs were infected with or without adenovirus, then seeded onto coated plates in serum-free medium and incubated (interpreted as being at room temperature), wherein E4ORF1 maintains the functional properties of ECs, such that the ECs have the capacity to carry out angiogenic processes in vitro, including the ability to form tubes and to migrate (interpreted as a biocompatible scaffold material; isolated implant; pre-forming blood vessels; engineered endothelial cells; E4ORF1+; patent lumens; Matrigel inherently comprises laminin, and does not comprise fibroblasts or hyaluronic acid; and encompassing a solid at 4C and 21C, claims 93, 95, 103, 104 and 108) (col 14, lines 13-19 and 23-28; and col 18, lines 4-6), wherein it is known in the art that Matrigel comprises collagen and laminin, and does not comprise hyaluronic acid as evidenced by Hughes et al. (pg. 1886, col 2; last partial paragraph, lines 1-4). Rafii 1 teach that in the in vivo Matrigel Plug Assay, to determine whether human E4ORF1-expressing endothelial cells can participate in neo-angiogenesis in vivo, these cells were inoculated with Matrigel plugs and/or HL60 leukemic cells (a premylocytic tumor) (interpreted as comprising additional cell types; and hematopoietic cells, claims 101 and 102) (col 14, lines 33-36). Rafii 1 teach that the Matrigel-EC mixtures were implanted into the flanks of two groups of mice; and after two weeks, the mice were inoculated in order to detect the incorporation of human ECs into vessels continuous with the mouse circulation (interpreting incorporation of ECs into vessels as blood vessels comprising E4ORF1+ ECs having patent lumens disposed within the 3D biocompatible scaffold, claim 93) (col 14, lines 33-39 and 51-58). Rafii 1 teach that the ECs have the capacity to carry out angiogenic processes in vitro including the ability to form tubes and to migrate (interpreted as blood vessels comprising ECs having patent lumens disposed within the biocompatible scaffold), such that in order to determine the capacity of E4ORF1-expressing ECs to assemble into functional vessels in the Matrigel implants in vivo, monolayers of E4ORF1 ECs or native ECs were labeled and inoculated with Matrigel into the flanks of NOD-SCID mice, such that ECs expressing E4ORF1 were able to assemble into functional, branching GFP+, lectin neo-vessels connecting to the host vessel (interpreted as encompassing E4ORF1+;  blood vessels; blood vessels comprising ECs having patent lumens disposed within the biocompatible scaffold; and protruding beyond the boundaries, claims 93, 113 and 114) (col 14, lines 33-43 and 51-58; col 18, lines 58-63; and col 19, lines 2-3). Rafii 1 teach that vascular genes that are not expressed by either native or E4ORF1+ PECs are listed in Figure 10; and adenovirus E4-positive vectors that express all six E4 gene products promote EC survival and prevent apoptosis even in the absence of pro-angiogenic factors (interpreted as E4ORF1+, claim 93) (col 15, lines 52-53; and Figure 10). Rafii 1 teach that crude populations of enzymatically digested human testicular cells or fresh human umbilical cord blood mononuclear cells were infected with Lenti-E4ORF1, and compared with non-infected cultures (interpreted as decellularized animal tissue; cord blood comprising stem cells; one or more cell types; and testicular cells, claims 93, 99-101 and 102) (col 16, lines 23-27).
Rafii 1 does not specifically exemplify a scaffold material that is solid at 4oC and at 21oC (instant claim 93, in part); or that the cells are from the subject (instant claim 97); or endothelial cells of an allogeneic donor (instant claim 98).
Regarding claims 93 (in part), Brown et al. teach implants and tissue scaffolds that support directional and/or timed cell growth in the repair of damaged tissues and the promotion of angiogenesis, wherein the invention can be useful in directing the growth of blood vessels, nerves and other repair cells through the biomaterial in a particular direction (interpreted as protruding beyond a 3D scaffold, claims 114) (paragraphs [0001]; and [0006]). Brown et al. teach a biomaterial for directional tissue growth can comprise (i) a scaffold; and (ii) a soluble fiber within the scaffold, which connects the tissue entry and the tissue exit ends of the scaffold (interpreted as an isolated implant, claim 93) (paragraphs [0013]-[0015]). Brown et al. teach that suitable scaffolds include any three-dimensional material or tissue, such that the scaffold can be a gel; and that suitable fibrous, non-woven sponge matrix materials for use in gels including naturally occurring polymers such as proteins, silk, fibrin, elastin or collagen (e.g., collagen types I, II, III, V, VI, IX and XI or combinations thereof), glycoproteins such as fibronectin, or polysaccharides such as chitin or cellulose, wherein the fibrous matrix material can be a composite material comprising two or more different types of fiber, such as fibronectin and collagen, collagen and polylactide, fibrin and collagen, or fibrin, collagen and fibronectin (interpreting the fibrous, non-woven sponge matrix materials including elastin and collagen as a porous 3D matrix material that is solid at 4oC and 21oC, claim 93) (paragraphs [0021]; and [0023]); wherein elastin is a powder between 2-8oC as evidenced by Chemical Book (pg. 1, storage temp., and form); and wherein the four types of collagen are found in bones, tendons and organs (collagen I); cartilage (collagen II); skin, blood vessels, and intestine (collagen III); and in the basement membrane of cell membranes (collagen IV) as evidenced by Shoulders et al. (interpreted as encompassing a solid at 4oC and 21oC) (pg. 933, Table 2). Brown et al. teach the scaffold may be seeded with endothelial cells to line microchannels and facilitate with the growth of blood capillaries (paragraphs [0021]; and [0052]). Brown et al. teach that cells can be seeded within the matrix by mixing then with the liquid scaffold matrix and then allowing the matrix to solidify into a gel (interpreted as a solid at 4C and at 21C, claim 93) (paragraph [0055], lines 1-3).
It would have been obvious to an ordinary skilled in the art that the implant comprising endothelial cells transfected with E4ORF1 disclosed by Rafii 1 may be cultured to allow generation of blood vessels before implantation based on the combined teaching from Rafii 1 and Brown et al. The ordinary skilled in the art would be motivated to do so for monitoring the angiogenesis process in vitro. The ordinary skilled in the art would have reasonable expectation of success the use the implant material taught by Brown et al. to grow endothelial cells expressing E4ORF1 which would have the advantage of forming blood vessels and E4ORF gene prolongs the life of the endothelial cells, thus forming blood vessels with patent lumen, being connected as network as claimed. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
The combined references of Rafii 1 and Brown et al. do not specifically exemplify that the cells are from a subject (instant claim 97); or endothelial cells of an allogeneic donor (instant claim 98).
Regarding claims 97 and 98, Rafii 2 teach providing a composition useful for administration to a subject in need of organ regeneration, comprising isolated endothelial cells that is autologous or allogeneic to the subject in need thereof (interpreting autologous endothelial cells as cells of a subject into which the implant is to be surgically implanted; and allogenic donor, claims 97 and 98) (paragraphs [0018]; and [0063]). Rafii 2 teach ECs and TSECs can be isolated from a source organ including an organ or tissue from which cells are obtained, wherein enzymatic dissociation of the source organ can be accomplished by mincing the tissue and treating the minced tissue with any number of digestive enzymes (paragraph [0047], lines 1-4 and 11-13). Rafii 2 teach that once the source tissue has been reduced to a suspension of individual cells, the suspension can be fractionated into subpopulations from which the ECs and TSECs can be recovered, such that fractionation can be accomplished including the selective destruction of unwanted cells, separation based upon differential cell agglutinability in the mixed population, as well as, freeze-thaw procedures (interpreted as 3D biocompatible matrix material having a porous structure, and encompassing decellularized animal tissue, claim 93) (paragraph [0048]), wherein it is known that methods of decellularization include physical treatment of the cells such as by temperature including freezing and thawing as evidenced by Crapo et al. (Abstract; and pg. 3235, Table 2). Rafii 2 teach the use of non-endothelial tissue-specific cells admixed or combined with a supporting biological or synthetic extracellular matrix or matrix material (ECM), wherein such an admixture can provide a scaffold for the growth of organ tissue; and that endothelial cells suitable for organ regeneration may be in combination with non-endothelial tissue specific cells and mixed with biological compatible supporting matrix scaffold including collagen, alginate, HSP, agarose, bone sialoprotein, fibronectin, laminin, chondronectin, alginate, agarose, chitosan or other synthetic polymer or polymer scaffolds (interpreted as subject into which the implant is to be implanted; and allogenic donor, claims 97 and 98) (paragraph [0082]). 
It would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that Rafii 1's in vivo study using human endothelial cells to implant into a mouse is a modeling system to study the angiogenetic potential of the E4ORF1 transfected endothelial cell, wherein the mouse is immune-deficient. One of ordinary skill in the art would recognize that for implantation of the EC into a normal subject, it would result in rejection of the EC if the cell were from a different animal species. One of ordinary skill in the art would thus be motivated to use E4ORF1 expressing EC from the same subject or allogeneic donor with match MHC or HLA-type as taught by Rafii 2 to minimize the rejection and promoting EC function in vivo. The level of skill in the art is high. Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to isolate EC from the same subject or allogeneic donor and choose an appropriate scaffold for implantation of blood vessel generated from E4ORF1.

Response to Arguments
Applicant’s arguments filed May 12, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the obviousness rejection hinges on a broad interpretation of various claim terms that are either not reasonable or have been addressed by amending the claim language, such that Applicant submits that when the claim terms are properly construed, and when the amendments to the claims present herein are considered, the present claims are both novel and non-obvious over the cited references including any teaching in Rafii 2, Brown or Hughes (Applicant Remarks, pg. 10, last full paragraph; and pg. 11, first full paragraph). 
Regarding (a), it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Furthermore, it is noted that instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, including decellularized animal tissue that still comprises cells. Applicant’s assertion that when the claim terms are properly construed, and when the amendments to the claims present herein are considered, the present claims are both novel and non-obvious over the cited references, is not found persuasive. With regard to the combined references of Rafii 1, Brown et al., and Rafii 2, and how the combined references teach all of the limitations of the claims, Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Conclusion
Claims 93, 95-104, 108, 113 and 114 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639